NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ASHLEY FURNITURE INDUSTRIES, INC.,
Plaintiff-Appellant, ~

V.

UNITED STATES,
Defendant-Appellee,

AND

UNITED STATES INTERNATIONAL TRADE
COMMISSION, ~
Defendant-Appellee,

AND

AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCA]D
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY,
INC.,

Defenciants-Appellees.

2012-1196

ASH'LEY FURNI'I'URE V. US 2

Appeal from the United States Court of International
Trade in consolidated case no. 07-CV-0323, Judge Timo-
thy C. Stanceu.

ETHAN ALLEN GLOBAL, INC. AND ETHAN ALLEN
OPERATIONS, INC.,
Plaintiffs-Appellants,

V.

UNITED STATES AND UNITED STATES CUSTOMS
AND BORDER PROTECTION,
Defendants-Appellees,

AND

INTERNATIONAL TRADE COMMISSION,
Defendant-Appellee,

AND

KINCAID FURNITURE CO., INC., L. & J.G.
STICKLEY, INC., SANDBERG FURNITURE
MANUFACTURING COMPANY, INC., STANLEY
FURNITURE COMPANY, INC., T. COPELAND AND
SONS, INC., AND VAUGHAN-BASSETT FURNITURE
COMPANY, INC.
Defendants-Appellees.

q

2012-1200

Appeal from the United States Court of International
Trade in case no. 08-CV-0302, Judge Timothy C. Stanceu.

 

3 ASHLEY FURNITURE v. Us
ON MOTION

Before NEWMAN, Circuit Judge.
0 R D E R

Upon consideration of SKF USA Inc. and Koyo Corpo-
ration of U.S.A.’s motions for leave to file briefs amici
curiae in support of Ashley Furniture Industries, Inc. and
Ethan Allen Globa1, Inc. and Ethan Allen Operations,
Inc., c

IT Is ORDERED THAT:
The motions are granted.

FoR THE COURT

"AY 24 291? /S/ Jan H@ri»aly
Date Jan Horbaly

Clerk
cc: Joseph W. Dorn, Esq.

Jeffrey S. Grimson, Esq.

Patrick V. Gallagher, Esq.

Jessica R. Toplin, Esq.

Craig A. Lewis, Esq.

FILED
u.s. court1 oF APPEALsFc)n
ms \=EnsaAL cmcurr

323 MAY 24 2012

JAN HORBAL\'
CLERK